Citation Nr: 1508337	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 Travel Board hearing, and a transcript of this hearing is of record.

In September 2010 and April 2014, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the September 2010 and April 2014 remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2014, the Veteran submitted additional evidence in support of his appeal.  The Veteran had submitted a waiver of RO consideration of evidence submitted after his September 2014 supplemental statement of the case.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that, since his in-service dislocation of his right shoulder, he has had pain in his shoulder, neck and arm.  He explained that he has never experienced any injuries to his neck and the neck symptoms began following the dislocation of his shoulder and have continued to persist.  

The Veteran underwent a VA examination in December 2010 to determine the etiology of his cervical spine disability.  The VA examiner diagnosed the Veteran with right trapezius cervical strain with radiological evidence of degenerative disease.  The VA examiner provided a negative nexus opinion; however, the opinion was found to be speculative, and therefore, less probative.  

In June 2014, VA obtained a new medical opinion regarding the etiology of the Veteran's cervical spine disability, to include whether his service-connected right shoulder disability caused his cervical spine disability.  Upon reviewing the Veteran's medical records and current medical literature and conducting a phone interview with the Veteran, the June 2014 VA examiner concluded that the Veteran's cervical spine disability was not etiologically related to his service-connected right shoulder disability.  The VA examiner relied on radiological evidence conducted in December 2010 that showed degenerative disc and joint disease in his cervical spine as well as evidence that the Veteran did not seek treatment for his cervical spine disability until 1982.  Based on this evidence, the VA examiner opined that the Veteran's cervical spine disability was more likely associated with time and aging than his 1963 in-service right shoulder injury.  

In evaluating the Veteran's medical records, the VA examiner noted that individuals with the Veteran's right shoulder pathology, as revealed by a December 2010 MRI, would "commonly have referred pain down the affected arm and also into the cervical (neck) region."  The Veteran has reported that he has had pain in his shoulders, neck and arm since his in-service injury; however, the VA examiner did not address these contentions.  Furthermore, the June 2014 VA examiner did not fully address the December 2010 VA examiner's diagnosis of right trapezius cervical strain with radiological evidence of degenerative disease.  Indeed, the June 2014 VA examiner only addressed the Veteran's degenerative disease of the cervical spine; but no opinion was provided regarding the Veteran's diagnosed right trapezius cervical strain and its relationship to his service-connected right shoulder disability.  Therefore, on remand, the VA examiner should provide a clarifying medical opinion, which addresses the Veteran's lay contentions regarding the onset and continuity of his neck symptoms and the Veteran's diagnosed right trapezius cervical strain.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his cervical spine disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.

2.  After completing the above development, to the extent possible, the AOJ should obtain an addendum opinion to the December 2010 VA examination and June 2014 VA opinion for the Veteran's cervical spine disability.  The electronic claims file and a copy of this REMAND should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner is asked to respond to the following:

a.  Is it at least as likely as not that the Veteran's cervical spine disability, diagnosed as right trapezius cervical strain with radiological evidence of degenerative disease, is proximately due to or caused by the Veteran's service-connected right shoulder disability?;

b.  Or is it at least as likely as not that the Veteran's cervical spine disability, diagnosed as right trapezius cervical strain with radiological evidence of degenerative disease, was permanently aggravated beyond its natural progression by his service-connected right shoulder disability?

In providing the requested opinions, the examiner should consider and address the following:

The Veteran's lay contentions that his neck pain began following his in-service right shoulder dislocation, he had no neck injury since discharge from service and he continued to have shoulder, neck and arm pain since he left military service.  

The examiner should address the June 2014 VA examiner's finding that individuals with the Veteran's right shoulder pathology, as demonstrated by his December 2010 MRI, commonly have a referred pain into his affected arm and cervical region.  

If the examiner cannot provide answers to the above questions, the examiner is advised that he/she should explain why the requested opinions cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records/diagnostic studies). If the examiner cannot provide the answers because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answers cannot be provided. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




